                                EXHIBIT B
                       [October 2020 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                Description: Exhibit B - October 2020, Page 1 of 15
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  October 31, 2020
JIS                                                               Invoice 128231
                                                                  Client   18489
                                                                  Matter   00002
                                                                           JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 10/31/2020
               FEES                                                $83,000.00
               EXPENSES                                             $1,677.01
               TOTAL CURRENT CHARGES                               $84,677.01

               BALANCE FORWARD                                    $381,429.90
               TOTAL BALANCE DUE                                  $466,106.91




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 2 of 15
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128231
18489 - 00002                                                        October 31, 2020




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours               Amount

 BMM        Michael, Brittany M.        Counsel           650.00      24.20         $15,730.00

 CAK        Knotts, Cheryl A.           Paralegal         300.00       2.40              $720.00

                                                                       0.20              $140.00
 EG         Gray, Erin                  Counsel           700.00
                                                                      20.30         $14,210.00
 IAWN       Nasatir, Iain A. W.         Partner           700.00
                                                                      58.50         $40,950.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       7.90             $5,530.00
 JIS        Stang, James I.             Partner           700.00
 LSC        Canty, La Asia S.           Paralegal         300.00       3.60             $1,080.00

 SLL        Lee, Sophia L.              Other             300.00       1.00              $300.00

 WLR        Ramseyer, William L.        Counsel           700.00       6.20             $4,340.00

                                                                    124.30              $83,000.00




        Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                       Description: Exhibit B - October 2020, Page 3 of 15
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128231
18489 - 00002                                                          October 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]               9.70                       $6,680.00

 BL                 Bankruptcy Litigation [L430]                0.10                         $65.00

 CA                 Case Administration [B110]                  3.00                       $2,100.00

 CP                 Compensation Prof. [B160]                  13.20                       $6,440.00

 GC                 General Creditors Comm. [B150]             19.70                      $13,330.00

 IC                 Insurance Coverage                         25.80                      $17,855.00

 ME                 Mediation                                  52.30                      $36,180.00

 SL                 Stay Litigation [B140]                      0.50                        $350.00

                                                                   124.30                 $83,000.00




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 4 of 15
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128231
18489 - 00002                                                       October 31, 2020


  Summary of Expenses
  Description                                                                           Amount
Conference Call [E105]                                                            $32.41
Pacer - Court Research                                                             $6.20
Postage [E108]                                                                   $112.80
Reproduction Expense [E101]                                                      $980.80
Reproduction/ Scan Copy                                                           $32.90
Research [E106]                                                                  $511.90

                                                                                       $1,677.01




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 5 of 15
Pachulski Stang Ziehl & Jones LLP                                                             Page:     5
Diocese of Rochester O.C.C.                                                                   Invoice 128231
18489 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate       Amount

  Asset Analysis/Recovery[B120]
 10/05/2020   BMM     AA        Discuss asset valuation with R. Strong, M. Babcock,    0.30        650.00         $195.00
                                and I. Scharf.
 10/06/2020   BMM     AA        Work with BRG to review Diocese's asset                0.50        650.00         $325.00
                                information.
 10/15/2020   IDS     AA        Review parish asset analysis from BRG.                 1.80        700.00        $1,260.00
 10/16/2020   BMM     AA        Meeting with M. Babcock and R. Strong regarding        0.50        650.00         $325.00
                                their analysis of assets.
 10/20/2020   IDS     AA        Email to Committee regarding parish asset analysis.    0.40        700.00         $280.00
 10/21/2020   IDS     AA        Call with R. Strong, M. Babcock regarding              0.40        700.00         $280.00
                                presentation for Committee re assets
 10/27/2020   EG      AA        (1/3) Call with Ilan Scharf re: investigation          0.20        700.00         $140.00
                                regarding Fidelis sale
 10/27/2020   IDS     AA        Telephone call with Erin Gray regarding Fidelis        0.20        700.00         $140.00
                                transaction (1/3)
 10/28/2020   IDS     AA        Work on parish/Diocese asset analysis.                 1.80        700.00        $1,260.00
 10/29/2020   IDS     AA        Attention to parish asset analysis; assess             1.10        700.00         $770.00
                                methodology and results
 10/29/2020   IDS     AA        Zoom with BRG regarding parish asset analysis.         0.50        700.00         $350.00
 10/29/2020   IDS     AA        Review documents regarding asset restrictions.         1.10        700.00         $770.00
 10/29/2020   BMM     AA        Review information regarding parish assets in          0.40        650.00         $260.00
                                document production (.3); and communicate with M.
                                Babcock, R. Strong, and I. Scharf regarding same
                                (.1).
 10/29/2020   BMM     AA        Call with M. Babcock, R. Strong, and I. Scharf         0.50        650.00         $325.00
                                regarding parish asset analysis.

                                                                                       9.70                      $6,680.00

  Bankruptcy Litigation [L430]
 10/19/2020   BMM     BL        Review docket and check for upcoming hearings.         0.10        650.00          $65.00

                                                                                       0.10                        $65.00

  Case Administration [B110]
 10/09/2020   IDS     CA        Finalize legal letter for Dioceses' audit.             0.80        700.00         $560.00
 10/09/2020   IDS     CA        Draft legal letter for Dioceses' audit.                1.10        700.00         $770.00
 10/20/2020   IDS     CA        Review decision by Justice Silver regarding out of     0.80        700.00         $560.00
                                state claims (50%)




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 6 of 15
Pachulski Stang Ziehl & Jones LLP                                                              Page:     6
Diocese of Rochester O.C.C.                                                                    Invoice 128231
18489 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate       Amount
 10/27/2020   IDS     CA        Telephone call with S. Donato regarding case status     0.30        700.00         $210.00
                                and mediation.

                                                                                        3.00                      $2,100.00

  Compensation Prof. [B160]
 10/02/2020   WLR     CP        Correspondence to and from La Asia Canty and Ilan       0.20        700.00         $140.00
                                Scharf re second interim fee application
 10/09/2020   SLL     CP        Prepare and efile four monthly fee statements.          1.00        300.00         $300.00
 10/11/2020   WLR     CP        Draft 2nd interim fee application                       4.00        700.00        $2,800.00
 10/12/2020   CAK     CP        Draft 2nd Interim fee application shell; email same     0.30        300.00          $90.00
                                to William L. Ramseyer to update
 10/12/2020   CAK     CP        Edit 2nd Interim fee application; gather filed          0.30        300.00          $90.00
                                statements included in same.
 10/12/2020   WLR     CP        Review and revise 2nd interim fee application           1.90        700.00        $1,330.00
 10/13/2020   CAK     CP        Review and update 2nd Interim fee application           1.30        300.00         $390.00
 10/13/2020   CAK     CP        Update spreadsheet in preparation of 2nd Interim fee    0.50        300.00         $150.00
                                application
 10/13/2020   WLR     CP        Review correspondence from Ilan Scharf re 2nd           0.10        700.00          $70.00
                                interim fee application
 10/20/2020   LSC     CP        Finalize, file, and serve second interim fee            1.90        300.00         $570.00
                                application (1.8); call Court regarding hearing date
                                (.1).
 10/21/2020   LSC     CP        Draft notice of hearing on second interim fee           1.70        300.00         $510.00
                                application and certificate of service for same,
                                including updating service list (.8); file and serve
                                notice and second interim fee application, and
                                correspondence regarding the same (.9).

                                                                                       13.20                      $6,440.00

  General Creditors Comm. [B150]
 10/07/2020   IDS     GC        Attend committee call/ Zoom regarding mediation.        1.00        700.00         $700.00
 10/07/2020   IDS     GC        Prepare for committee call regarding mediation.         0.70        700.00         $490.00
 10/07/2020   IDS     GC        Review and revise minutes of committee meeting.         0.30        700.00         $210.00
 10/07/2020   BMM     GC        Participate in committee meeting and draft minutes.     1.50        650.00         $975.00
 10/13/2020   IDS     GC        Committee meeting regarding mediation.                  0.50        700.00         $350.00
 10/19/2020   JIS     GC        Call with Ilan Scharf regarding agenda for counsel      0.10        700.00          $70.00
                                call: discovery agenda, BRG review.
 10/19/2020   BMM     GC        Participate in State Court Counsel meeting.             0.20        650.00         $130.00



       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 7 of 15
Pachulski Stang Ziehl & Jones LLP                                                            Page:     7
Diocese of Rochester O.C.C.                                                                  Invoice 128231
18489 - 00002                                                                                October 31, 2020


                                                                                     Hours           Rate       Amount
 10/21/2020   JIS     GC        Call with Committee re parish assets                  1.00        700.00         $700.00
 10/21/2020   IDS     GC        Prepare for Committee call regarding parish assets    0.80        700.00         $560.00
 10/21/2020   IDS     GC        Attend Committee Meeting regarding parish asset       1.00        700.00         $700.00
                                analysis, mediation.
 10/21/2020   BMM     GC        Participate in and take minutes for committee         1.50        650.00         $975.00
                                meeting re parish assets
 10/22/2020   IDS     GC        Draft email to SCC and committee meeting              0.40        700.00         $280.00
                                protocols.
 10/23/2020   IDS     GC        Revise draft email to SCC regarding committee         0.40        700.00         $280.00
                                meeting protocols.
 10/26/2020   JIS     GC        Call with state court counsel regarding committee     0.60        700.00         $420.00
                                meeting agenda.
 10/26/2020   IDS     GC        Email to committee regarding agenda for next          0.40        700.00         $280.00
                                meeting.
 10/26/2020   BMM     GC        Participate in State Court Counsel meeting re         0.60        650.00         $390.00
                                mediation
 10/28/2020   JIS     GC        Attend introduction to committee meeting.             0.10        700.00          $70.00
 10/28/2020   IDS     GC        Email with committee member regarding committee       0.80        700.00         $560.00
                                meeting procedures.
 10/28/2020   BMM     GC        Prepare memorandum regarding 341 meeting for          0.90        650.00         $585.00
                                Committee with K. Dine (for part).
 10/28/2020   BMM     GC        Draft Committee meeting minutes and other meeting     0.40        650.00         $260.00
                                follow-up.
 10/29/2020   JIS     GC        Call with certain committee members regarding case    0.80        700.00         $560.00
                                status.
 10/29/2020   IDS     GC        Email to Committee regarding agenda for committee     0.20        700.00         $140.00
                                meeting.
 10/29/2020   IDS     GC        Call with M. Garabedian committee members             0.80        700.00         $560.00
                                regarding case status.
 10/29/2020   IDS     GC        Telephone call with James Stang regarding             0.20        700.00         $140.00
                                committee procedure issues.
 10/29/2020   BMM     GC        Participate in and take notes during Committee        1.10        650.00         $715.00
                                meeting.
 10/30/2020   IDS     GC        Draft agenda for SCC call.                            0.40        700.00         $280.00
 10/30/2020   BMM     GC        Draft communications to the Committee re parish       0.40        650.00         $260.00
                                stip
 10/30/2020   BMM     GC        Draft and circulate Committee meeting minutes         0.30        650.00         $195.00
 10/30/2020   BMM     GC        Draft communication to state court counsel            2.30        650.00        $1,495.00




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 8 of 15
Pachulski Stang Ziehl & Jones LLP                                                             Page:     8
Diocese of Rochester O.C.C.                                                                   Invoice 128231
18489 - 00002                                                                                 October 31, 2020


                                                                                      Hours           Rate        Amount
                                regarding issues related to preliminary injunction
                                and conditions to stay.

                                                                                      19.70                      $13,330.00

  Insurance Coverage
 10/01/2020   IAWN IC           Review and analyze Interstate, Lloyds, Centennial      3.80        700.00        $2,660.00
                                policies re drop down, layer.
 10/02/2020   IAWN IC           Review and analyze revised coverage charts from        1.60        700.00        $1,120.00
                                carte
 10/05/2020   IAWN IC           Exchange emails with Ilan Scharf re mediation          0.90        700.00          $630.00
                                statement (.1); review mediation statement (.8)
 10/05/2020   BMM     IC        Research insurers' delayed notice defense.             0.80        650.00          $520.00
 10/06/2020   IAWN IC           Review and analyze coverage chart and Lloyds           2.80        700.00        $1,960.00
                                policies re accuracy
 10/06/2020   IAWN IC           Review DRVC grand jury report re expected or           0.80        700.00          $560.00
                                intended defense for application to DOR
 10/06/2020   IAWN IC           Telephone conference with Ilan Scharf re insurance     0.10        700.00           $70.00
                                issues
 10/06/2020   IAWN IC           Draft email to Carter re questions for review of       0.10        700.00           $70.00
                                policies and chart
 10/06/2020   IAWN IC           Exchange emails re timing for call with Michaels       0.10        700.00           $70.00
                                and Ilan Scharf
 10/07/2020   IAWN IC           Review mediation statement (.7), recommend             1.00        700.00          $700.00
                                changes (.2), exchange emails with Michaels re
                                same (.1)
 10/07/2020   IAWN IC           Review 80, 83 & 86 policies and revise statement       1.70        700.00        $1,190.00
                                accordingly
 10/08/2020   IDS     IC        Follow up on research regarding insurance defenses.    2.40        700.00        $1,680.00
 10/09/2020   IAWN IC           Review and analyze Carter response to questions re     0.20        700.00          $140.00
                                coverage
 10/09/2020   BMM     IC        Research issue of notice to insurance companies in     0.70        650.00          $455.00
                                other states with revival windows.
 10/10/2020   IAWN IC           Review Gordon email re structure of parish v.          0.20        700.00          $140.00
                                diocese
 10/12/2020   IAWN IC           Telephone conference with Ilan Scharf re insurance     0.30        700.00          $210.00
                                issues for mediation
 10/12/2020   IAWN IC           Telephone conference with TCC re mediation             0.30        700.00          $210.00
 10/12/2020   IAWN IC           Exchange emails with James I Stang re Carter email     0.10        700.00           $70.00
 10/12/2020   IAWN IC           Draft email to Carter re coverage chart                0.10        700.00           $70.00



       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 9 of 15
Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Diocese of Rochester O.C.C.                                                                    Invoice 128231
18489 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate        Amount
 10/12/2020   IAWN IC           Review and analyze Carter email response re chart       0.20        700.00          $140.00
 10/12/2020   IAWN IC           Prepare for mediation with analysis of insurance        1.30        700.00          $910.00
                                coverage
 10/13/2020   IAWN IC           Exchange emails with Michaels and Ilan Scharf re        0.20        700.00          $140.00
                                Zive comments on occurrence
 10/13/2020   BMM     IC        Continue research issue of notice to insurance          1.30        650.00          $845.00
                                companies in other states with revival windows.
 10/14/2020   IAWN IC           Committee meeting                                       0.40        700.00          $280.00
 10/14/2020   IAWN IC           Attend mediation                                        0.70        700.00          $490.00
 10/14/2020   IAWN IC           Telephone conference with Ilan Scharf re mediation      0.30        700.00          $210.00
                                session
 10/14/2020   IAWN IC           Exchange emails with Michaels and Ilan Scharf re        0.10        700.00           $70.00
                                coverage action
 10/14/2020   BMM     IC        Further research issue of notice to insurance           1.30        650.00          $845.00
                                companies in other states with revival windows per
                                IDS comments
 10/15/2020   IAWN IC           Review Ilan Scharf email re mediation and respond       0.10        700.00           $70.00
                                with issue
 10/20/2020   IAWN IC           Review James email re mediation progress                0.10        700.00           $70.00
 10/29/2020   IDS     IC        Update insurance analysis.                              1.80        700.00        $1,260.00

                                                                                       25.80                      $17,855.00

  Mediation
 10/02/2020   IDS     ME        Email to J. Zive regarding mediation.                   0.20        700.00          $140.00
 10/02/2020   IDS     ME        Telephone call with committee members regarding         0.40        700.00          $280.00
                                mediation process.
 10/02/2020   IDS     ME        Email to Committee regarding mediation.                 0.30        700.00          $210.00
 10/02/2020   IDS     ME        Work on mediation statement.                            1.80        700.00        $1,260.00
 10/05/2020   JIS     ME        Review mediation statement.                             0.50        700.00          $350.00
 10/06/2020   JIS     ME        Call with Ilan Scharf regarding mediation statement.    0.20        700.00          $140.00
 10/06/2020   IDS     ME        Revise mediation statement.                             1.40        700.00          $980.00
 10/06/2020   IDS     ME        Call with IAWN, BMM regarding mediation                 0.50        700.00          $350.00
                                statement.
 10/06/2020   IDS     ME        Review cases regarding insurance defenses for           1.70        700.00        $1,190.00
                                mediation.
 10/06/2020   IDS     ME        Revise presentation to committee regarding              1.30        700.00          $910.00
                                mediation/insurance.




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 10 of 15
Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Diocese of Rochester O.C.C.                                                                    Invoice 128231
18489 - 00002                                                                                  October 31, 2020


                                                                                       Hours           Rate       Amount
 10/06/2020   BMM     ME        Discuss insurance valuation and mediation statement     0.70        650.00         $455.00
                                with I. Nasatir and I. Scharf.
 10/06/2020   BMM     ME        Draft mediation statement.                              1.90        650.00        $1,235.00
 10/07/2020   IDS     ME        Telephone call with J. Zive regarding mediation.        0.50        700.00         $350.00
 10/07/2020   IDS     ME        Further revisions to committee presentation             0.80        700.00         $560.00
                                regarding insurance.
 10/07/2020   IDS     ME        Further revisions to mediation statement.               1.10        700.00         $770.00
 10/07/2020   BMM     ME        Review demand analysis and edit mediation               0.40        650.00         $260.00
                                statement.
 10/08/2020   JIS     ME        Call with Ilan Scharf regarding mediation issues.       0.20        700.00         $140.00
 10/08/2020   JIS     ME        Review mediation statement.                             0.50        700.00         $350.00
 10/08/2020   IDS     ME        Revise mediation statement.                             1.40        700.00         $980.00
 10/08/2020   BMM     ME        Draft mediation statement.                              0.60        650.00         $390.00
 10/09/2020   IDS     ME        Finalize mediation statement.                           1.70        700.00        $1,190.00
 10/09/2020   IDS     ME        Revise mediation statement.                             3.50        700.00        $2,450.00
 10/09/2020   IDS     ME        Review cases cited in mediation statement.              3.30        700.00        $2,310.00
 10/09/2020   IDS     ME        Revise and update insurance analysis for mediation.     2.80        700.00        $1,960.00
 10/09/2020   IDS     ME        Telephone conference with Debtor's counsel              0.40        700.00         $280.00
                                regarding mediation.
 10/09/2020   IDS     ME        Revise mediation statement.                             1.40        700.00         $980.00
 10/12/2020   JIS     ME        Call regarding issues related to mediation brief and    0.30        700.00         $210.00
                                demand.
 10/12/2020   IDS     ME        Prepare for mediation.                                  1.30        700.00         $910.00
 10/12/2020   IDS     ME        Email to IAWN regarding mediation.                      0.60        700.00         $420.00
 10/12/2020   IDS     ME        Attend counsel call regarding mediation.                0.80        700.00         $560.00
 10/13/2020   IAWN ME           Prepare for (.2); and attend mediation (2.2).           2.40        700.00        $1,680.00
 10/13/2020   JIS     ME        Attend first mediation session.                         1.50        700.00        $1,050.00
 10/13/2020   JIS     ME        Call with Ilan Scharf regarding mediation follow up.    0.20        700.00         $140.00
 10/13/2020   JIS     ME        Meeting with mediator and follow up with                0.70        700.00         $490.00
                                Committee.
 10/13/2020   IDS     ME        Attend opening mediation session.                       1.50        700.00        $1,050.00
 10/13/2020   IDS     ME        Email to C.Wall regarding settlement. issues.           0.20        700.00         $140.00
 10/13/2020   IDS     ME        Prepare for mediation.                                  1.20        700.00         $840.00
 10/13/2020   IDS     ME        Attend closing of mediation session.                    0.40        700.00         $280.00




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 11 of 15
Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Diocese of Rochester O.C.C.                                                                     Invoice 128231
18489 - 00002                                                                                   October 31, 2020


                                                                                        Hours           Rate        Amount
 10/13/2020   IDS     ME        Email with IAWN regarding mediation                      0.40        700.00          $280.00
 10/13/2020   BMM     ME        Participate in mediation.                                2.90        650.00        $1,885.00
 10/14/2020   IAWN ME           Attend Mediation                                         0.40        700.00          $280.00
 10/14/2020   JIS     ME        Call Ilan Scharf re mediation report.                    0.30        700.00          $210.00
 10/14/2020   IDS     ME        Attend mediation.                                        3.00        700.00        $2,100.00
 10/14/2020   IDS     ME        Email to Committee regarding mediation.                  0.60        700.00          $420.00
 10/14/2020   BMM     ME        Participate in mediation.                                2.10        650.00        $1,365.00
 10/19/2020   JIS     ME        Call with state court counsel re mediation demands.      0.40        700.00          $280.00
 10/21/2020   IDS     ME        Email to Committee regarding mediation.                  0.40        700.00          $280.00
 10/22/2020   JIS     ME        Call with Ilan Scharf regarding questions posed to       0.20        700.00          $140.00
                                mediator.
 10/22/2020   JIS     ME        Call Ilan Scharf regarding questions for mediators.      0.20        700.00          $140.00
 10/26/2020   IDS     ME        Email to L .James regarding mediation.                   0.40        700.00          $280.00
 10/26/2020   IDS     ME        Telephone call with L. James regarding mediation.        0.40        700.00          $280.00

                                                                                        52.30                      $36,180.00

  Stay Litigation [B140]
 10/06/2020   JIS     SL        Review Ilan Scharf email regarding religious order       0.10        700.00           $70.00
                                stays.
 10/30/2020   IDS     SL        Attention to effects of stay on religious orders(.3);    0.40        700.00          $280.00
                                email re same (.1)

                                                                                         0.50                        $350.00

  TOTAL SERVICES FOR THIS MATTER:                                                                              $83,000.00




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 12 of 15
Pachulski Stang Ziehl & Jones LLP                                             Page:    12
Diocese of Rochester O.C.C.                                                   Invoice 128231
18489 - 00002                                                                 October 31, 2020



 Expenses

 10/05/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS        0.59


 10/05/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS        0.07


 10/09/2020   PO        18489.00002 :Postage Charges for 10-09-20                  7.80


 10/09/2020   RE        ( 111 @0.20 PER PG)                                      22.20


 10/09/2020   RE        ( 132 @0.20 PER PG)                                      26.40


 10/09/2020   RE        ( 45 @0.20 PER PG)                                         9.00


 10/09/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                               1.50


 10/09/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                               1.30


 10/09/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                               1.40


 10/09/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                               1.60


 10/09/2020   RS        Research [E106] Pacer, RJF                               11.90


 10/20/2020   PO        18489.00002 :Postage Charges for 10-20-20                  6.00


 10/20/2020   RE        ( 260 @0.20 PER PG)                                      52.00


 10/20/2020   RE2       SCAN/COPY ( 129 @0.10 PER PG)                            12.90


 10/20/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                0.10


 10/21/2020   PO        18489.00002 :Postage Charges for 10-21-20                99.00


 10/21/2020   RE        ( 2340 @0.20 PER PG)                                    468.00




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 13 of 15
Pachulski Stang Ziehl & Jones LLP                                               Page:    13
Diocese of Rochester O.C.C.                                                     Invoice 128231
18489 - 00002                                                                   October 31, 2020



 10/21/2020   RE        ( 66 @0.20 PER PG)                                          13.20


 10/21/2020   RE        ( 1950 @0.20 PER PG)                                       390.00


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20


 10/21/2020   RE2       SCAN/COPY ( 130 @0.10 PER PG)                               13.00


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10


 10/26/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS          0.21


 10/26/2020   CC        Conference Call [E105] Loop Up Conference Call, JIS         31.54


 10/31/2020   RS        Research [E106] Everlaw, Inv. 31928                        500.00


 10/31/2020   PAC       Pacer - Court Research                                       6.20

   Total Expenses for this Matter                                             $1,677.01




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 14 of 15
Pachulski Stang Ziehl & Jones LLP                                                         Page:    14
Diocese of Rochester O.C.C.                                                               Invoice 128231
18489 - 00002                                                                             October 31, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        10/31/2020

Total Fees                                                                                             $83,000.00

Total Expenses                                                                                           1,677.01

Total Due on Current Invoice                                                                           $84,677.01

  Outstanding Balance from prior invoices as of        10/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed              Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                   $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                   $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                   $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                   $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                   $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                   $83,847.40

 128227                  09/30/2020                $146,365.00              $696.62                  $147,061.62

             Total Amount Due on Current and Prior Invoices:                                          $466,106.91




       Case 2-19-20905-PRW, Doc 1258-2, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit B - October 2020, Page 15 of 15
